GERSTEN, Judge
(concurring).
I concur with the decision to deny the City of Miami Beach’s (the “City”) petition for writ of certiorari. Developer Micky Biss (“Biss”) began construction on a building in 2001. A dispute with the City’s *882Planning Department and Historic Preservation Board led Biss to file suit in circuit court. Biss immediately informed the City’s Building Director that the suit would prevent construction from continuing, and asked whether the suit would toll the building permit. The City’s Building Director confirmed in writing that the litigation would toll Biss’ building permit. The City later changed its mind and argued that Biss’ suit did not toll the building permit under the building code, and that the permit had expired. Because the City agreed at the commencement of litigation that Biss’ suit tolled the building permit, they are not now entitled to this extraordinary writ. I thus concur in the denial of the petition.